Hill, P. J.
Claimant, a page employed by the New York Stock Exchange, was injured while playing upon a soccer team maintained by his employer. The opposing team was recruited from the employees of a corporation which conducts a chain of restaurants. *234The game was played after the hour when the exchange was closed for trading. The officials and employees of the exchange assist in organizing baseball, soccer, hockey and other athletic teams and the employees are encouraged to engage in these competitive athletic sports. Games with other teams, some in cities outside of New York, are arranged by the employer, who has the receipts from the games and guarantees and pays the deficit which arises from the venture. Employees are given time off for games and practice. At times consideration is given to athletic prowess when the younger employees are hired. We are not required to decide whether the employer was actuated by a belief that the venture was wise because of its advertising features or because of the improved health and morale of the employees. The maintenance of the teams was a matter of business, not of charity or benevolence. The officials of a corporation may not extend largess from stockholders’ money. The claimant was injured while engaged in his employment. (Gross v. Davey Tree Expert Co., 248 App. Div. 838; affd., 272 N. Y. 657.)
The award should be affirmed.
Rhodes, McNamee, Crapser and Heffernan, JJ., concur.
Award affirmed, with costs to the State Industrial Board.